Citation Nr: 0214032	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  97-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Propriety of an initial 50 percent evaluation for service-
connected post-traumatic stress disorder with major 
depression.  

(The issue of service connection for nocturnal leg cramps 
will be the subject of a later Board decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
February 1975, which included a tour of duty in the Republic 
of Vietnam from January to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
RO, which granted a claim of service connection for PTSD with 
major depression (PTSD), and assigned an initial 30 percent 
evaluation for this, effective from the date of the veteran's 
January 1996 claim.  In April 2001, the RO assigned an 
increased 50 percent evaluation for PTSD, effective in 
January 1996.  Accordingly, as the veteran's appeal of the 
rating was initiated following an original award, the claim 
on appeal is not the result of a claim for increased 
entitlement, but, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

As additionally noted on the preceding page, the veteran's 
claim of service connection for nocturnal leg cramps will be 
the subject of a future Board decision.  The Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When this development 
is complete, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).)  After giving notice, and reviewing any response to 
the notice, the Board will prepare a separate decision 
addressing this issue.  

Several matters are not on appeal at the Board for lack of 
either a timely notice of disagreement (NOD) or substantive 
appeal (VA Form 9): Although the veteran initially raised 
claims of service connection an eye disorder, to include 
ocular migraines, claimed as whiteout spells, and chronic 
obstructive pulmonary disease, to include disease related to 
inservice smoking or service-related nicotine dependence, he 
failed to respond to an April 2000 statement of the case 
(SOC) with a required timely appeal; the veteran expressed no 
timely disagreement with a July 2000 rating decision to deny 
a claim for a compensable rating for service-connected 
residuals of a fracture of the distal portion of the right 
fifth metacarpal; the veteran expressed no timely 
disagreement with a June 1998 rating decision to deny a claim 
for a total rating for compensation purposes based on 
unemployability due to service-connected disability (TDIU).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his PTSD claim, and all 
evidence necessary for an equitable disposition of this 
appeal has been obtained.

2.  Service-connected PTSD with major depression is shown to 
have been manifested by a level of impairment which, on 
balance, or at its most severe flare-up, more nearly 
approximates that of occupational and social impairment with 
deficiencies in most, but not all areas, such as work, family 
relations, judgment, memory, insight and mood, and is 
demonstrated to be manifested by impaired memory, reports of 
flashbacks, some suicidal ideation, reports of insomnia, 
reports of impaired impulse control and anger, depression, 
but less than total inability to establish and maintain 
effective work and social relationships, and no total 
occupational and social impairment, or disability which 
approximates this level of impairment; and, no more than 
severe impairment in the ability to obtain or retain 
employment as a result of PTSD with major depression.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
rating, but no higher, for service-connected PTSD with 
depression are met during the entire appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the PTSD rating 
claim addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be 
codified at 38 C.F.R. § 3.159).  That is, the veteran was 
provided adequate VA examinations in September 1996, December 
1996, and February 2001.  All pertinent and identified VA and 
private treatment records were obtained by VA, and the 
veteran was notified of this.  Specifically, in an April 1997 
letter, the RO advised the veteran to submit medical evidence 
of post-service treatment.  He was afforded a personal 
hearing in October 1999, at which time the veteran's sworn 
testimony was that he had received no post-service treatment 
for service-connected PTSD with major depression, since he 
was long considered not to be a good candidate for this.  
Additionally at that time, the hearing officer said that VA 
would schedule him for a VA examination, which was scheduled 
for and conducted in February 2001.  Any additional requests 
for treatment records would be unlikely to result in the 
receipt of additional evidence as the veteran has indicated 
that there has been no such treatment.  Given the above, VA 
has met its duty to assist as to the PTSD rating claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Similarly, VA has met VCAA's notice requirements: A March 
1997 statement of the case (SOC), an April 1997 letter, the 
October 1999 hearing officer's statements, and the April 2001 
supplemental statement of the case (SSOC) and hearing 
officer's decision clearly explain what sort of evidence is 
necessary to support his claim, and give due notice of all 
pertinent laws and regulations regarding the claim on appeal.  
Thus the above development and communications indicate that 
both the duty to assist and notice provisions of VCAA have 
been fully met given the unique facts of this case.  Further 
development would serve no meaningful purpose.  


Post-traumatic Stress Disorder

Disability evaluations are determined by the application of a 
schedule for ratings of disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The VA's Schedule for Rating Disabilities, 
at 38 C.F.R. Part 4, identifies separate diagnostic codes for 
various disabilities.  Such rating evaluations involve 
considerations of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment. 38 C.F.R. § 4.10.  Regulations also require that 
in evaluating a given disability, the disability be viewed in 
relation to its whole history, 38 C.F.R. § 4.1, 4.2.  The 
governing regulations provide that the higher of any two 
evaluations will be assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

The veteran's PTSD was formerly evaluated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  This was redesignated, 
effective November 7, 1996, as 38 C.F.R. § 4.130, which 
includes new rating criteria for psychiatric disorders, found 
at Diagnostic Code 9411, et. seq.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Consequently, the Board considers both the former (old) 
rating criteria, at 38 C.F.R. § 4.130, including Diagnostic 
Code 9411, and the revised (new) version, at 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  

Under the former rating criteria, a 50 percent rating was 
assigned for "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people; with psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels of which are so reduced as 
to result in considerable industrial impairment.  Diagnostic 
Code 9411 further provided that social impairment per se 
would not be used as the sole basis for any specific 
percentage evaluation, but it was of value only in 
substantiating the degree of disability based on all of the 
findings.  

A 70 percent evaluation was assigned for "severe" 
impairment in the ability to establish and maintain effective 
or favorable relationships with people; with psychoneurotic 
symptoms of such severity and persistence that there is 
"severe" impairment in the ability to obtain or retain 
employment.  

A 100 percent schedular evaluation was assigned where: 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior, and demonstrably unable to 
obtain or retain employment.

Under the revised criteria for Diagnostic Code 9411 regarding 
PTSD in effect from November 7, 1996 to the present, a 50 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where a veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms appear to meet some, 
but not all, of the former and revised criteria for a 
70 percent rating under Diagnostic Code 9411.  As such, the 
Board has determined that a 70 percent rating-but no more, 
is warranted, and this only with application of both the 
benefit of the doubt and 38 C.F.R. § 4.7.  

On VA PTSD examinations of September 1996 and December 1996, 
the veteran was verbal, alert, coherent, and responsive.  
While his hygiene and grooming were marginal at best, and his 
overall mood was blunted and constricted, he was able to 
attend to the questions asked of him.  Significantly, the 
veteran was oriented to person, place and time, and his 
memory seemed grossly intact, with no signs of obsessions or 
compulsions.  There were, however, signs of phobic anxiety 
when around groups of people, suicidal ideation, but with no 
intention, and no homicidal ideation on examination in 
December 1996, and no homicidal intention on both 
examinations.  The veteran had no bizarre thought content, no 
illusions, delusions, or hallucinations, no ideas of 
reference, no ideas of influence, and no gross loosening of 
associations or thought blocking.  The veteran appeared to be 
competent and capable of handling his benefit payments in his 
own best interest.  The veteran showed signs of major 
depression on examination in December 1996, at which time 
diagnoses were PTSD and major depressive disorder, with note 
of a personality disorder not otherwise specified with anti-
social, schizoid, and narcissistic traits.  Scores on the 
Global Assessment of Functioning (GAF) scale were 50 
presently, and 50 for the past year.  

The Board points out that the above findings fall far short, 
and do not more closely approximate, the former criteria for 
a 100 percent evaluation.  In fact, many of the criteria for 
a 70 percent evaluation are not met, although the Board finds 
that on balance, the criteria are more closely approximated.  
Specifically, the veteran is not shown to be virtually 
isolated in the community, he has no symptoms bordering on 
gross repudiation of reality, disturbed thought or behavioral 
processes associated with almost all daily activities, or 
profound retreat from mature behavior.  While the veteran has 
not worked for a number of years, it is not demonstrated that 
his PTSD with major depression has caused this.  Rather, he 
is shown to be significantly disabled due to a panoply of 
non-service-connected disabilities, including ocular 
migraines, chronic obstructive pulmonary disease (COPD), a 
low back disorder, hearing loss, and peripheral carotid 
arterial disease.  The salient point is that the demonstrated 
symptoms of the veteran's service-connected PTSD with major 
depression are shown to warrant-at most, and at its worst, 
but no more than, an evaluation of 70 percent under the 
former criteria prior to November 7, 1996, with all benefit 
of the doubt in the veteran's favor.  

As for the evidence to which both the former and revised 
criteria may be applied, i.e., that dated on and after 
November 7, 1996, the Board reaches a similar conclusion that 
the evidence most closely approximates the criteria for a 70 
percent evaluation, but no more.  

At his personal hearing in October 1999, the veteran stated 
that he receives no treatment for PTSD since he has been told 
he in not a good candidate for this.  He indicated that his 
PTSD symptoms include daily flashbacks of his combat 
experiences, nightmares of having killed his family and 
children, and sleep disturbance, including sleeping only 3 or 
4 hours a day for fear of returning to Vietnam.  

On VA examination in February 2001, the veteran's claims file 
was reviewed.  It was noted that the veteran has been married 
to his current wife for 19 years, that they have a pretty 
good relationship, and that the veteran and his wife raise 8 
children, ranging from age 4 to age 17, and that the veteran 
has a pretty good relationship with them as well, albeit with 
occasional difficulty.  The veteran has had no prior 
psychiatric hospitalization.  The veteran reported having one 
friend, he enjoys television, using the computer, and his CB 
radio.  The veteran reported one prior suicide attempt, a 
hallucination, and worry, sleeping difficulty, depression, 
and general anxiety.  The veteran has occasional outbursts of 
anger, with later feelings of guilt.  The veteran was found 
to have some memory loss and significant memory problems.  
The diagnosis was PTSD with dissociation, major depressive 
disorder, recurrent, and a personality disorder not otherwise 
specified.  A 50 score on the Global Assessment of 
Functioning (GAF) scale was noted presently and for the past 
year.  The examiner felt that the veteran was not functioning 
very well, and that his quality of life was very 
impoverished.  This evidence is consistent with the 
assignment of a 70 percent rating under either the old or the 
new rating criteria.

The Board finds that the veteran's PTSD with major depression 
symptoms are not 100 percent disabling, under either the old 
or new criteria, as the evidence has never shown total 
occupational and social impairment.  Specifically, there is 
no evidence of persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or an inability to perform activities of 
daily living. The veteran is not disoriented to time or 
place, he has no trouble recalling names of close relatives 
or his own name, he has no gross impairment in thought 
processes or communication, persistent delusion or 
hallucinations, or grossly inappropriate behavior.  Although 
he reports having one prior suicide attempt, he did not 
complete this for fear of hurting his family.  He has 
maintained a 19 plus year marriage and has relationships with 
his many children.  He is not shown to be in danger of 
hurting himself or others, even though he has bouts of anger.  
Additionally, there is no medical evidence that the veteran 
has intermittent inability to perform activities of daily 
living.  

VA examiners have repeatedly found symptoms of PTSD with 
major depression which cause or result in less than total 
social and industrial impairment.  While he is severely 
impaired as a result of service-connected PTSD, this 
impairment is demonstrated to include no more than that 
contemplated by a 70 percent evaluation under either the 
revised or former rating criteria.  Moreover, the 
demonstrated diagnostic and clinical picture does not more 
nearly approximate a 100 percent evaluation so as to warrant 
such a rating under 38 C.F.R. § 4.7.  

Given the facts in this case, the Board concludes that the 
criteria for a rating of no more than 70 percent are met for 
service-connected PTSD with major depression, under the 
former criteria, prior to November 7, 1996, and under either 
the former or the revised criteria sine then.  The Board 
concludes that a 70 percent rating is assignable for the 
service-connected PTSD with major depression during the 
entire appeal period, in accordance with the provisions of 
Diagnostic Code 9411.


ORDER

The criteria for a 70 percent evaluation, but no more, are 
met for service-connected PTSD with major depression during 
the entire appeal period, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

